                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


DALTON J. TENANT,

                        Plaintiff,

v.                                                          Case No: 6:19-cv-2165-Orl-41DCI

DISCOVERY AVIATION, INC. and
MAGOMED MAGOMEDOV,

                        Defendants.
                                               /

                                               ORDER

       THIS CAUSE is before the Court on the parties’ Joint Motion for Approval of Settlement

(“Joint Motion,” Doc. 13). United States Magistrate Judge Daniel C. Irick issued a Report and

Recommendation (“R&R,” Doc. 15) in which he recommends granting the Joint Motion; striking

the overly broad release provision in the Settlement Agreement (Doc. 13 at 7–8); otherwise

approving the Settlement Agreement, including the amount of attorney’s fees; and dismissing the

case with prejudice. (Doc. 15 at 6–7).

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis in the R&R. Therefore, it is ORDERED and ADJUDGED

as follows:

              1. The Report and Recommendation (Doc. 15) is ADOPTED and CONFIRMED and

                 made a part of this Order.

              2. The Joint Motion for Approval of Settlement (Doc. 13) is GRANTED in part.

                    a. The Settlement Agreement (Doc. 13 at 6–10) is APPROVED in part.




                                              Page 1 of 2
                    b. The second sentence of paragraph three of the Settlement Agreement is

                       STRICKEN.

                    c. As modified herein, the Settlement Agreement is otherwise APPROVED.

           3. This case is DISMISSED with prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on March 24, 2020.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
